WOLF, J.
Appellant challenges his convictions for burglary of an occupied dwelling and grand theft. We agree with appellant that the trial court erred in admitting Williams Rule evidence that he committed a burglary of a different residence because that evidence became a feature of the trial. See Cannon v. State, 51 So.3d 1261, 1262 (Fla. 1st DCA 2011). We also accept the State’s concession that the Williams Rule evidence should not have been admitted because the facts of the collateral crime and the underlying crime were not sufficiently similar, and the points of similarity did not have a special character, nor were they so unusual as to point to appellant. See Drake v. State, 400 So.2d 1217, 1219 (Fla. 1981). The error in admitting the Williams Rule evidence was not harmless. Thus, we REVERSE.
ROWE and KELSEY, JJ., CONCUR.